Case 1:21-cv-15288-NLH-SAK Document 1 Filed 08/13/21 Page 1 of 39 PageID: 1




SALTZ MONGELUZZI & BENDESKY P.C.
BY: ROBERT J. MONGELUZZI/ANDREW R. DUFFY
Identification Nos: 019141984/031021995
8000 Sagemore Drive, Suite 8303
Marlton, NJ 08053
(856) 751-8383

                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY

NICO A. TERRUSO-CRESPO, as the       )
Administrator Ad Prosequendum and    )
Administrator of the ESTATE OF       )
MARIO P. TERRUSO, JR., deceased      )
4500 West Brigantine Avenue, Unit 1315
                                     )
Brigantine City, NJ 08203            )
                                     )
                         Plaintiff,  )
                                     )
       v.                            )
                                     )
ATLANTIC COUNTY JUSTICE FACILITY     )
a/k/a ATLANTIC COUNTY JAIL a/k/a     )
ATLANTIC COUNTY DETENTION            )
CENTER                               )
5060 Atlantic Avenue                 )
Mays Landing, NJ 08330               )
                                     )
       And                           )
                                     )
COUNTY OF ATLANTIC a/k/a ATLANTIC    )
COUNTY                               )
City Hall                            )
1301 Bacharach Bld., Room 311        )
Atlantic City, NJ 08401              )
                                     )
       And                           )
                                     )
CITY OF ATLANTIC a/k/a ATLANTIC CITY )
City Hall                            )
1301 Bacharach Bld., Room 311        )
Atlantic City, NJ 08401              )
                                     )
       And                           )
                                     )
ATLANTIC COUNTY, DEPARTMENT OF       )
Case 1:21-cv-15288-NLH-SAK Document 1 Filed 08/13/21 Page 2 of 39 PageID: 2




PUBLIC SAFETY, DIVISION OF ADULT         )
DETENTION                                )
5033 English Creek Avenue                )
Egg Harbor Township, NJ 08234            )
                                         )
      And                                )
                                         )
TOWNSHIP OF HAMILTON POLICE              )
DEPARTMENT                               )
6101 13th Street                         )
Mays Landing, NJ 08330                   )
                                         )
      And                                )
                                         )
HAMILTON TOWNSHIP                        )
6101 13th Street                         )
Mays Landing, NJ 08330                   )
                                         )
      And                                )
                                         )
CFG HEALTH SYSTEMS, LLC                  )
765 East Route 70                        )
Building A-101                           )
Marlton, NJ 08053                        )
                                         )
      And                                )
                                         )
KAROLYNE ANCHETA                         )
5060 Atlantic Avenue                     )
Mays Landing, NJ 08330                   )
                                         )
      And                                )
                                         )
MARK JENIGEN                             )
5060 Atlantic Avenue                     )
Mays Landing, NJ 08330                   )
                                         )
      And                                )
                                         )
SGT. ERIC TORNBLOM                       )
5060 Atlantic Avenue                     )
Mays Landing, NJ 08330                   )
                                         )
      And                                )
                                         )
JUSTIN T. MARCO                          )


                                     2
Case 1:21-cv-15288-NLH-SAK Document 1 Filed 08/13/21 Page 3 of 39 PageID: 3




5060 Atlantic Avenue                     )
Mays Landing, NJ 08330                   )
                                         )
      And                                )
                                         )
SGT. NICOLE NELSON                       )
6101 13th Street                         )
Mays Landing, NJ 08330                   )
                                         )
      And                                )
                                         )
CORY SILVIO                              )
6101 13th Street                         )
Mays Landing, NJ 08330                   )
                                         )
      And                                )
                                         )
WILLIAM HOWZE                            )
6101 13th Street                         )
Mays Landing, NJ 08330                   )
                                         )
      And                                )
                                         )
SERVANDO PAHANG                          )
6101 13th Street                         )
Mays Landing, NJ 08330                   )
                                         )
      And                                )
                                         )
JOHN DOES 1-10                           )
                                         )
      And                                )
                                         )
JOHN DOES 11-20                          )
                                         )
      And                                )
                                         )
JOHN DOES 21-30                          )
                                         )
      And                                )
                                         )
JANE DOES 1-10                           )
                                         )
      And                                )
                                         )
JANE DOES 11-20                          )


                                     3
Case 1:21-cv-15288-NLH-SAK Document 1 Filed 08/13/21 Page 4 of 39 PageID: 4




                                                      )
       And                                            )
                                                      )
JANE DOES 21-30                                       )
                                                      )
       And                                            )
                                                      )
ABC CORPORATIONS 1-10                                 )


                                      CIVIL COMPLAINT

       Plaintiff, Nico A. Terruso-Crespo, as the Administrator Ad Prosequendum and

Administrator of the Estate of Mario P. Terruso, Jr., residing at 4500 West Brigantine Avenue,

Unit 1315, Brigantine City, New Jersey 08203, by way of Complaint against Defendants says:


                                PRELIMINARY STATEMENT


       1.      This Complaint, arising from the egregious, outrageous and unlawful acts of

members of the Defendants, Atlantic County Justice Facility a/k/a Atlantic County Jail a/k/a

Atlantic County Detention Center, County of Atlantic a/k/a Atlantic County, City of Atlantic

a/k/a Atlantic City, Atlantic County Department of Public Safety – Division of Adult Detention,

Township of Hamilton Police Department, Hamilton Township, CFG Health Systems, LLC,

Karolyne Ancheta, Mark Jenigen, Eric Tornblom, Justin T. Marco, Nicole Nelson, Cory Silvio,

William Howze, Servando Pahang, John Does 1-10, John Does 11-20, John Does 21-30, Jane

Does 1-10, Jane Does 11-20, Jane Does 21-30, and ABC Corporations 1-10, seeks compensatory

and punitive damages and other relief pursuant to applicable state and federal civil rights laws,

specifically for the violation of Mario P. Terruso, Jr.’s rights, privileges, and immunities as

guaranteed by the Fourth and Fourteenth Amendments to the Constitution of the United States

and in violation of U.S.C. §1983 and 1988. Claims on behalf of Plaintiff, Nico A. Terruso-



                                                  4
Case 1:21-cv-15288-NLH-SAK Document 1 Filed 08/13/21 Page 5 of 39 PageID: 5




Crespo, as the Administrator of the Estate of Mario P. Terruso, Jr., deceased, are also brough

pursuant to N.J.S.A. 59:8-1 et seq., among other common law and statutory rights.

                                  JURISDICTION AND VENUE

       2.      Jurisdiction in this Court is invoked pursuant to 42 U.S.C.§ 1983 and 1988.

       3.      Plaintiff also invokes the pendant jurisdiction of this Court to hear and decide any

claims arising under state law.

       4.      The practices alleged in this Complaint were and are being committed in the

District of New Jersey, wherein, upon reasonable belief, all parties reside, govern and operate.

Therefore, venue in this Court is invoked pursuant to 28 U.S.C. §1331 and 1343.

                                         THE PARTIES

       5.      Nico A. Terruso-Crespo, is an adult individual and a citizen of the State of New

Jersey residing at 4500 West Brigantine Avenue, Unit 1315, Brigantine City, New Jersey 08203.

       6.      Nico A. Terruso-Crespo is the Administrator Ad Prosquendum and Administrator

of the Estate of Mario P. Terruso, Jr., deceased.

       7.      Nico A. Terruso-Crespo is the son of Mario P. Terruso, Jr., deceased.

       8.      Defendant, Atlantic County Justice Facility a/k/a Atlantic County Jail a/k/a

Atlantic County Detention Center (hereinafter, “ACJF”), is a governmental entity organized and

existing under the laws of the State of New Jersey, with a business address located at 5060

Atlantic Avenue, Mays Landing, NJ 08330.

       9.      Defendant, County of Atlantic a/k/a Atlantic County (“Atlantic County”), is a

governmental entity organized and existing under the laws of the State of New Jersey, with a

business address located at 1301 Bacharach Bld., Room 311, Atlantic City, NJ 08401.




                                                    5
Case 1:21-cv-15288-NLH-SAK Document 1 Filed 08/13/21 Page 6 of 39 PageID: 6




       10.     Defendant, City of Atlantic a/k/a Atlantic City (“Atlantic City”), is a

governmental entity organized and existing under the laws of the State of New Jersey, with a

business address located at 1301 Bacharach Bld., Room 311, Atlantic City, NJ 08401.

       11.     Defendant, Atlantic County, Department of Public Safety, Division of Adult

Detention (“Division of Adult Detention”), is a governmental entity organized and existing under

the laws of the State of New Jersey, with a business address located at 5033 English Creek

Avenue, Egg Harbor Township, NJ 08234.

       12.     Defendant, Township of Hamilton Police Department (“Hamilton PD”), is a

governmental entity organized and existing under the laws of the State of New Jersey, with a

business address located at 6101 13th Street, Mays Landing, NJ 08330.

       13.     Defendant, Hamilton Township (“Hamilton”), is a governmental entity organized

and existing under the laws of the State of New Jersey, with a business address located at 6101

13th Street, Mays Landing, NJ 08330.

       14.     Defendant, CFG Health Systems, LLC, (“CFG”) is a limited liability company

organized and existing under the laws of the State of New Jersey, with a business address located

at 765 East Route 70, Building A-101, Marlton, NJ 08053.

       15.     Defendant, Karolyne Ancheta, is an adult individual and a citizen of the State of

New Jersey with a business address of 5060 Atlantic Avenue, Mays Landing, NJ 08330.

       16.     Defendant, Mark Jenigen, is an adult individual and a citizen of the State of New

Jersey with a business address of 5060 Atlantic Avenue, Mays Landing, NJ 08330.

       17.     Defendant, Sgt. Eric Tornblom, is an adult individual and a citizen of the State of

New Jersey with a business address of 5060 Atlantic Avenue, Mays Landing, NJ 08330.




                                                 6
Case 1:21-cv-15288-NLH-SAK Document 1 Filed 08/13/21 Page 7 of 39 PageID: 7




       18.     Defendant, Justin T. Marco, is an adult individual and a citizen of the State of

New Jersey with a business address of 5060 Atlantic Avenue, Mays Landing, NJ 08330.

       19.     At all times relevant hereto, Defendants Karolyne Ancheta, Mark Jenigen, Sgt.

Eric Tornblom, Justin T. Marco, John Does 1-10 and Jane Does 1-10 were employed as

correctional officers by ACJF, Atlantic County, Atlantic City, and/or Division of Adult

Detention.

       20.     Defendant, Sgt. Nicole Nelson, is an adult individual and a citizen of the State of

New Jersey with a business address of 6101 13th Street, Mays Landing, NJ 08330.

       21.     Defendant, Cory Silvio, is an adult individual and a citizen of the State of New

Jersey with a business address of 6101 13th Street, Mays Landing, NJ 08330.

       22.     Defendant, William Howze, is an adult individual and a citizen of the State of

New Jersey with a business address of 6101 13th Street, Mays Landing, NJ 08330.

       23.     Defendant, Servando Pahang, is an adult individual and a citizen of the State of

New Jersey with a business address of 6101 13th Street, Mays Landing, NJ 08330.

       24.     At all times relevant hereto, Defendants, Sgt. Nicole Nelson, Cory Silvio, William

Howze, Servando Pahang, John Does 11-20, Jane Does 11-20 were employed as law

enforcement officers by Hamilton Township Police Department and/or Hamilton Township.

       25.     Defendants, John Does 1-10, are adult individuals and, upon information and

belief, citizens of the State of New Jersey; at all times relevant hereto, John Does 1-10 were

employed as correctional officers at the ACJF.

       26.     Defendants, Jane Does 1-10, are adult individuals and, upon information and

belief, citizens of the State of New Jersey; at all times relevant hereto, Jane Does 1-10 were

employed as correctional officers at the ACJF.



                                                 7
Case 1:21-cv-15288-NLH-SAK Document 1 Filed 08/13/21 Page 8 of 39 PageID: 8




       27.     Defendants, John Does 11-20, are adult individuals and, upon information and

belief, citizens of the State of New Jersey; at all times relevant hereto, John Does 11-20 were

employed as law enforcement officers by Hamilton Township PD.

       28.     Defendants, Jane Does 11-20, are adult individuals and, upon information and

belief, citizens of the State of New Jersey; at all times relevant hereto, Jane Does 11-20 were

employed as law enforcement officers by Hamilton Township PD.

       29.     Defendants, John Does 21-30, are adult individuals and, upon information and

belief, citizens of the State of New Jersey; at all times relevant hereto, John Does 21-30 were

entrusted with the medical care of Mario P. Terruso, Jr, including, but not limited to doctors,

nurses, and/or other licensed healthcare professionals.

       30.     Defendants, Jane Does 21-30, are adult individuals and, upon information and

belief, citizens of the State of New Jersey; at all times relevant hereto, Jane Does 21-30 were

entrusted with the medical care of Mario P. Terruso, Jr., including, but not limited to doctors,

nurses, and/or other licensed healthcare professionals.

       31.     Defendants Ancheta, Jenigen, Tornblom, Marco, Nelson, Silvio, Howze, Pahang,

John Does 1-10, John Does 11-20, John Does 21-30, Jane Does 1-10, Jane Does 11-20, and Jane

Does 21-30 are being named as defendants in their individual and official capacity.

       32.     Defendants, ABC Corporations 1-10, are entities entrusted with providing

medical care at the ACJF whose identity, through reasonable investigation, is not yet known.



                                  FACTUAL ALLEGATIONS

       33.     On September 15, 2019, Hamilton Township Police responded to a call at 7352

Driftwood Lane, Mays Landing, New Jersey 08330 and arrested Mario P. Terruso, Jr. on an



                                                 8
Case 1:21-cv-15288-NLH-SAK Document 1 Filed 08/13/21 Page 9 of 39 PageID: 9




unrelated warrant for contempt based on outstanding child support. The warrant was never

confirmed by the arresting officers and, had they done so, Hamilton Township Police would have

learned that the child support had been paid and the warrant was no longer active.

       34.     Hamilton Police Department officers placed Mr. Terruso in handcuffs and took

him to the ACJF.

       35.     Hamilton Police Department officers, including, but not limited to Defendants

Nelson, Silvio, Howze, Pahang, John Does 11-20, and Jane Does 11-20, refused to provide Mr.

Terruso with critical and necessary medical care.

       36.     Mr. Terruso remained at ACJF for several hours, during which time there is

evidence that Mr. Terruso was ambulating on his own, not suffering from any injuries, and

communicating with correctional officers.

       37.     On September 15, 2019, from approximately 2:00 p.m. until 5:06 p.m., Mario P.

Terruso, Jr., was able to walk on his own, unrestrained.

       38.     On September 15, 2019, from approximately 5:06 p.m. until 5:34 p.m., upon

information and belief, there is apparently no video footage depicting Mr. Terruso.

       39.     On September 15, 2019, from approximately 5:34 p.m. and 6:44 p.m. numerous

correctional officers and medical professionals surrounded Mr. Terruso’s cell at various points

with apparent concern for his medical condition, including, but not limited to, Defendants

Ancheta, Jenigen, Tornblom, Marco, John Does 1-10, John Does 11-20, Jane Does 1-10, and

Jane Does 11-20

       40.     On September 15, 2019, at approximately 6:44 p.m., Mr. Terruso is taken out of

his cell in apparent medical distress.




                                                9
Case 1:21-cv-15288-NLH-SAK Document 1 Filed 08/13/21 Page 10 of 39 PageID: 10




       41.     On September 15, 2019, at approximately 6:47 p.m., Mr. Terruso, despite

exhibiting no signs of resistance, was violently thrown to the floor, and fatally beaten by ACJF

correctional officers, including, but not limited to Defendants Ancheta, Jenigen, Tornblom,

Marco, John Does 1-10, and Jane Does 1-10.

       42.     At approximately 6:51 p.m., Mr. Terruso’s head was violently and audibly

smashed into the concrete floor three (3) times, at which point he began to bleed profusely.

       43.     Upon information and belief, Defendant Jenigen punched Mario P. Terruso, Jr., in

the face multiple times as he was being restrained by many other officers.

       44.     On September 15, 2019, from approximately 6:47 p.m. until 7:15 p.m., Mr.

Terruso remained in the intake area of the ACJF in varying degrees of restraint while apparently

lifeless as a direct result of the fatal beating he sustained at the hands of Defendants, Ancheta,

Jenigen, Tornblom, Marco, John Does 1-10, and Jane Does 1-10.

       45.     While at the ACJF, Mario P. Terruso, Jr., was physically assaulted, severely

beaten, and killed by correctional officers of the ACJF, including, but not limited to Defendants,

Karolyne Ancheta, Mark Jenigen, Sgt. Eric Tornblom, Justin Marco, John Does 1-10 and Jane

Does 1-10.

       46.     The beating and use of excessive force against Mr. Terruso by Defendants,

Karolyne Ancheta, Mark Jenigen, Sgt. Tornblom, Justin Marco, John Does 1-10 and Jane Does

1-10, and the subsequent cover up was not an isolated or aberrational incident. It was the direct

result of systemic deficiencies in the training, supervision and discipline of the ACJF officers,

including, but not limited to Defendants Ancheta, Jenigen, Tornblom, Marco, John Does 1-10

and Jane Does 1-10, that began long before the brutal assault and killing of Mr. Terruso and

continue to this day.



                                                 10
Case 1:21-cv-15288-NLH-SAK Document 1 Filed 08/13/21 Page 11 of 39 PageID: 11




       47.     After physically assaulting and severely and fatally injuring Mr. Terruso,

Defendants Ancheta, Jenigen, Tornblom, Marco, John Does 1-10 and Jane Does 1-10, failed to

take reasonable steps to provide him with prompt medical attention.

       48.     Before physically assaulting Mr. Terruso, Defendants Ancheta, Jenigen,

Tornblom, Marco, John Does 1-10 and Jane Does 1-10, failed to take reasonable steps to provide

him with prompt medical attention despite the fact that he was in clear medical distress, by

Defendants’ own account.

       49.     Before he was physically assaulted, Mr. Terruso was deprived of necessary and

critical medical care by Defendants Nelson, Silvio, Howze, Pahang, John Does 11-20, and Jane

Does 11-20.

       50.     Before Mr. Terruso was physically assaulted, Defendants, CFG, John Does 21-30,

Jane Does 21-30, and/or ABC Corporations 1-10, failed to take reasonable steps to provide Mr.

Terruso with prompt medical attention despite the fact that he was in clear medical distress, by

Defendants own account.

       51.     As Mr. Terruso struggled for his life, Defendants Ancheta, Jenigen, Tornblom,

Marco, John Does 1-10 and Jane Does 1-10, compressed Mr. Terruso’s neck toward his chest,

further depriving him of oxygen.

       52.     The brutal assault and killing of Mr. Terruso was unlawful, unprovoked and

unjustified.

       53.     Mr. Terruso was unarmed, in custody, and heavily outnumbered at the time of his

fatal beating on September 15, 2019.

       54.     Mr. Terruso did not physically resist nor verbal threaten any correctional officers

immediately before his fatal beating.



                                                11
Case 1:21-cv-15288-NLH-SAK Document 1 Filed 08/13/21 Page 12 of 39 PageID: 12




         55.   Footage in hours leading up to Mr. Terruso’s violent and unprovoked killing show

correctional officers conversing with Mr. Terruso while he was unrestrained and permitted to

walk around in the intake area, not confined to a cell.

         56.   Mr. Terruso presented absolutely no threat and posed no danger to Defendants,

Ancheta, Jenigen, Tornblom, Marco, John Does 1-10 and Jane Does 1-10, while in the custody

of the ACJF.

         57.   After physically assaulting Mr. Terruso, Defendants Ancheta, Jenigen, Tornblom,

Marco, John Does 1-10 and Jane Does 1-10, engaged in a conspiracy to block the cameras and

spread falsehoods about Mr. Terruso resisting.

         58.   Defendants Ancheta, Jenigen, Tornblom, Marco, John Does 1-10 and/or Jane

Does 1-10, are heard saying “stop resisting” as Mr. Terruso is unable to move on his own; more

than 10 minutes after Mr. Terruso last moved his body on his own, Defendant Tornblom and/or

John Does 1-10 can be heard saying “We’re at the point where he has stopped resisting, which is

good.”

         59.   Mr. Terruso did not engage in any action that justified the physical beating and

excessive use of force by Defendants Ancheta, Jenigen, Tornblom, Marco, John Does 1-10 and

Jane Does 1-10,

         60.   Mr. Terruso was traumatized, terrified, and feared for his life, which, as a result of

the Defendants’ conduct, was taken from him.

         61.   After the brutal beating, Defendants Ancheta, Jenigen, Tornblom, Marco, John

Does 1-10 and Jane Does 1-10, left Mr. Terruso in a full body wrap and on the floor for more

than 27 minutes before he was placed in an ambulance.




                                                 12
Case 1:21-cv-15288-NLH-SAK Document 1 Filed 08/13/21 Page 13 of 39 PageID: 13




       62.     At all times relevant hereto, Defendants, Ancheta, Jenigen, Tornblom, Marco,

Nelson, Silvio, Howze, Pahang, John Does 1-10, John Does 11-20, Jane Does 1-10, and Jane

Does 11-20, acted under the color of law, clothed in the authority of state law.

       63.     At all times relevant hereto, Defendants, Ancheta, Jenigen, Tornblom, Marco,

Nelson, Silvio, Howze, Pahang, John Does 1-10, John Does 11-20, Jane Does 1-10, and Jane

Does 11-20 committed abuses of power and violated the law in their official capacity.

       64.     As a result of the actions of the Defendants, Ancheta, Jenigen, Tornblom, Marco,

Nelson, Silvio, Howze, Pahang, John Does 1-10, John Does 11-20, Jane Does 1-10, and Jane

Does 11-20, Mr. Terruso was deprived of the rights conferred to him by the Constitution of the

United States of America.

       65.     Mr. Terruso’s deprivation of rights was a direct result of the official acts of

Defendants, Ancheta, Jenigen, Tornblom, Marco, Nelson, Silvio, Howze, Pahang, John Does 1-

10, John Does 11-20, Jane Does 1-10, and Jane Does 11-20.

       66.     At all times relevant hereto, Defendants, Ancheta, Jenigen, Tornblom, Marco,

Nelson, Silvio, Howze, Pahang, John Does 1-10, John Does 11-20, Jane Does 1-10, and Jane

Does 11-20 acted intentionally to deprive Mr. Terruso of his Constitutional rights, specifically

the Fourth and Fourteenth Amendments, and rights under New Jersey law.

       67.     At all times relevant hereto, Defendants, Ancheta, Jenigen, Tornblom, Marco,

Nelson, Silvio, Howze, Pahang, John Does 1-10, John Does 11-20, Jane Does 1-10, and Jane

Does 11-20, failed to intervene to prevent other law enforcement officers from violating Mr.

Terruso’s constitutional rights.

       68.     At all times relevant hereto, Defendants, Ancheta, Jenigen, Tornblom, Marco,

Nelson, Silvio, Howze, Pahang, John Does 1-10, John Does 11-20, Jane Does 1-10, and Jane



                                                 13
Case 1:21-cv-15288-NLH-SAK Document 1 Filed 08/13/21 Page 14 of 39 PageID: 14




Does 11-20, had a realistic opportunity to intervene to prevent harm from occurring to Mr.

Terruso.

       69.     Defendants, ACJF, Atlantic County, Atlantic City, Division of Adult Detention,

Hamilton PD, and Hamilton had policies, customs and practices in place that directly caused the

deprivation of constitutional rights suffered by Mr. Terruso.

       70.     Defendants, ACJF, Atlantic County, Atlantic City, Division of Adult Detention,

Hamilton PD, and Hamilton promulgated policies and/or maintained policies and customs that,

although not officially authorized, were widespread within their employees and agents.

       71.     At all times relevant hereto, Defendants Ancheta, Jenigen, Tornblom, Marco,

Nelson, Silvio, Howze, Pahang, ACJF, Atlantic County, Atlantic City, Division of Adult

Detention, Hamilton PD, Hamilton, John Does 1-10, John Does 11-20, Jane Does 1-10 and Jane

Does 11-20 acted with deliberate indifference to the constitutional rights and well-being of Mr.

Terruso.

       72.     Defendants Ancheta, Jenigen, Tornblom, Marco, Nelson, Silvio, Howze, Pahang,

John Does 1-10, John Does 11-20, Jane Does 1-10, and Jane Does 11-20 made a deliberate

choice to follow a course of action that resulted in Mr. Terruso’s death, despite various

alternative choices.

       73.     Defendants Ancheta, Jenigen, Tornblom, John Does 1-10 and Jane Does 1-10

used unreasonable and/or excessive force against Mr. Terruso.

       74.     Defendants Ancheta, Jenigen, Tornblom, John Does 1-10 and Jane Does 1-10

used more force than was necessary against Mr. Terruso in light of the circumstances.

       75.     Under no circumstances was the use of deadly force against Mr. Terruso justified.




                                                14
Case 1:21-cv-15288-NLH-SAK Document 1 Filed 08/13/21 Page 15 of 39 PageID: 15




       76.     An objectively reasonable officer facing the same circumstances would not have

used deadly force against Mr. Terruso.

       77.     As a direct and proximate result of the brutal assault and battery, Mario P.

Terruso, Jr., sustained catastrophic, permanent, and fatal injuries, including traumatic brain

injury and significant brain bleeding, multiple fractures and orthopedic injuries, and significant

cuts, scrapes and bruising.

                                     FIRST COUNT
                        PATTERN AND PRACTICE ALLEGATIONS
                          (Municipal and Governmental Liability)

       78.     The beating, use of excessive force, and killing of Mr. Terruso by Defendants,

Ancheta, Jenigen, Tornblom, Marco, John Does 1-10 and Jane Does 1-10 and the subsequent

cover up by Defendants Ancheta, Jenigen, Tornblom, Marco, ACJF, Atlantic County, Atlantic

City, Division of Adult Detention, Hamilton PD, Hamilton, John Does 1-10 and Jane Does 1-10,

which includes members of the ACJF whose identities are not yet known, was not an isolated or

aberrational incident. It was the direct result of systemic deficiencies in the training, supervision,

and discipline of ACJF correctional officers, including the individually named defendants, that

began long before the physical assault and killing of Mr. Terruso and continue to this day.

       79.     Defendants, ACJF, Atlantic County, Atlantic City, Division of Adult Detention,

Hamilton PD and Hamilton implemented, enforced, encouraged and sanctioned a de facto policy,

practice and/or custom of the use of unreasonable and excessive force on citizens and coverup of

these incidents.

       80.     Members of ACJF, Atlantic County, Atlantic City, Division of Adult Detention,

Hamilton PD and Hamilton, have a systematic and documented history of aggressive police

and/or correctional practices, including falsifying reports, sham Internal Affairs investigations,



                                                 15
Case 1:21-cv-15288-NLH-SAK Document 1 Filed 08/13/21 Page 16 of 39 PageID: 16




engaging in coverups, unlawful arrests, malicious prosecution, and use of excessive and

unjustifiable force against the public.

       81.     Before and after the unprovoked use against Mario Terruso on September 15,

2019, there were other incidents of unjustified use of force, false arrest, coverups, and malicious

prosecution by police officers and correctional officers employed by ACJF, Atlantic County,

Atlantic City, Division of Adult Detention, Hamilton PD and Hamilton.

       82.     Defendants, ACJF, Atlantic County, Atlantic City, Division of Adult Detention,

Hamilton PD and Hamilton, through their Internal Affairs departments and their correctional

and/or police officers, have engaged in past practices and policies of exhibiting deliberate

indifference to the complaints of violations of constitutional rights by citizens, such as Mario P.

Terruso, Jr., against correctional officers and/or police officers who were employed by or acted

as agents of Defendants, ACJF, Atlantic County, Atlantic City, Division of Adult Detention,

Hamilton PD and Hamilton.

       83.     Defendants’, ACJF, Atlantic County, Atlantic City, Division of Adult Detention,

Hamilton PD and Hamilton. Internal Affairs departments are a complete sham and, as such,

created an environment wherein officers believed that they could act unlawfully without any

repercussions or discipline. Such past policy and practice are directly linked to the violation of

the constitutional rights of Mario P. Terruso, Jr., because such past policy and practice

encouraged violations by correctional officers and police officers, including the individually

named defendants as well as John Does 1-10 and Jane Does 1-10.

       84.     Defendants, collectively and individually, while acting under the color of law,

engaged in conduct that constituted a custom, policy, usage, practice, procedure or rule of




                                                 16
Case 1:21-cv-15288-NLH-SAK Document 1 Filed 08/13/21 Page 17 of 39 PageID: 17




Defendants, ACJF, Atlantic County, Atlantic City, Division of Adult Detention, Hamilton PD

and Hamilton, which is forbidden by the New Jersey State Constitution.

        85.     The aforementioned customs, policies, usages, practices, procedures and rules of

Defendants, ACJF, Atlantic County, Atlantic City, Division of Adult Detention, Hamilton PD

and Hamilton, and their correctional and/or police officers, included the assault, battery, and

killing of Plaintiff’s decedent, Mario P. Terruso, Jr., and other innocent citizens, the conspiracy

to deprive Mario P. Terruso, Jr. of his civil rights, creation of false reports, withholding of

evidence and cover up.

        86.     Defendants, ACJF, Atlantic County, Atlantic City, Division of Adult Detention,

Hamilton PD and Hamilton, including Defendants, Ancheta, Jenigen, Tornblom, Marco, Nelson,

Silvio, Howze, Pahang, John Does 1-10, John Does 11-20, Jane Does 1-10, and Jane Does 11-20,

engaged in a policy, custom and practice of inadequate screening, hiring, retaining, training, and

supervising its employees, which was the moving force behind the violation of Mario P. Terruso,

Jr.’s, rights described herein.

        87.     A s result of Defendants, ACJF, Atlantic County, Atlantic City, Division of Adult

Detention, Hamilton PD and Hamilton, failure to properly screen, hire, retain, train, supervise,

discipline their employees, and remedy constitutional violations by their offices, including the

named Defendants herein, Defendants explicitly and implicitly authorized, ratified and condoned

Defendants, Ancheta, Jenigen, Tornblom, Marco, Nelson, Silvio, Howze, Pahang, John Does 1-

10, John Does 11-20, Jane Does 1-10, and Jane Does 11-20’s illegal conduct and have been

deliberately indifferent to the acts and conduct complained of herein.

        88.     The foregoing customs, policies, practices, procedures and rules constitute

deliberate indifference to the safety, well-being and State constitutional rights of Mario P.



                                                  17
Case 1:21-cv-15288-NLH-SAK Document 1 Filed 08/13/21 Page 18 of 39 PageID: 18




Terruso, Jr. and were a direct and proximate cause and the moving force behind the

constitutional violations suffered by Mario P. Terruso, Jr.

       89.     Defendants, ACJF, Atlantic County, Atlantic City, Division of Adult Detention,

Hamilton PD and Hamilton, by and through their employees, including the individual

Defendants named above, provided grossly deficient training and supervision to their

correctional and/or police officers, including the named individuals, concerning, for example, the

use of excessive and/or deadly force, despite actual and/or constructive notices that officers,

including Defendants, Ancheta, Jenigen, Tornblom, Marco, John Does 1-10 and Jane Does 1-10,

were improperly trained and violating minimally accepted police practices.

       90.     Defendants, ACJF, Atlantic County, Atlantic City, Division of Adult Detention,

Hamilton PD and Hamilton, through their Internal Affairs department employees, failed to

impose discipline or investigate misconduct on the part of their correctional officers and/or

police officers, including the named Defendants herein, before and including this instance,

despite actual and/or constructive notice that these officers engaged in a pattern of using

excessive force and violating the constitutional rights of citizens.

       91.     Defendant, ACJF, Atlantic County, Atlantic City, Division of Adult Detention,

Hamilton PD and Hamilton, were negligent and/or reckless in their hiring and retention of

correctional officers and police officers, including the individual named defendants.

       92.     On November 12, 2019, a written Notice of Claim was served on Defendants via

FedEx Overnight delivery.

       93.     At least 6 months have elapsed since the service of the Notices of Claim, and

adjustment or payment of the claim has been neglected or refused.




                                                 18
Case 1:21-cv-15288-NLH-SAK Document 1 Filed 08/13/21 Page 19 of 39 PageID: 19




       94.      All the acts and omissions committed by Defendants described herein for which

liability is claimed were done unlawfully, maliciously, wantonly, recklessly, with deliberate

indifference, negligently, and/or with bad faith, and said acts meet all standards for imposition of

punitive damages.

       95.      All the acts and omissions committed by Defendants described herein for which

liability is claimed were conducted in their individual and official capacities.


                                      SECOND COUNT
                      42 U.S.C. § 1983 Unreasonable and Excessive Force
       96.      Plaintiff, Nico A. Terruso-Crespo, as the Administrator of the Estate of Mario P.

Terruso, Jr., deceased, repeats and realleges the foregoing paragraphs of the Complaint as if the

same were fully set forth at length herein.

       97.      Defendants, Ancheta, Jenigen, Tornblom, Marco, John Does 1-10 and Jane Does

1-10’s unlawful, careless, negligent and reckless acts of assaulting, battering, and killing Mario

P. Terruso, Jr., and the use of unreasonable, excessive, and deadly force showed deliberate

indifference for the life and safety of Mario P. Terruso, Jr.

       98.      Defendants, Ancheta, Jenigen, Tornblom, Marco, John Does 1-10 and Jane Does

1-10’s negligent, careless, reckless and wanton acts of conspiring to use excessive force and/or

their failure to intervene showed deliberate indifference for the life and safety of Mario P.

Terruso, Jr.

       99.      By their conduct, Defendants, Ancheta, Jenigen, Tornblom, Marco, John Does 1-

10 and Jane Does 1-10, deprived Mario P. Terruso, Jr., of his right to be free from excessive and

unreasonable use of force under the Fourth and Fourteenth Amendments of the United States

Constitution.



                                                 19
Case 1:21-cv-15288-NLH-SAK Document 1 Filed 08/13/21 Page 20 of 39 PageID: 20




       100.    As a direct and proximate result of Defendants, Ancheta, Jenigen, Tornblom,

Marco, John Does 1-10 and Jane Does 1-10’s misconduct and abuse of authority detailed above,

Mario P. Terruso, Jr., sustained the damages alleged herein and claimed by his Estate.


                                      THIRD COUNT
                  42 U.S.C. § 1983 Deliberate Indifference to Medical Needs


       101.    Plaintiff, Nico A. Terruso-Crespo, as the Administrator of the Estate of Mario P.

Terruso, Jr., deceased, repeats and realleges the foregoing paragraphs of the Complaint as if the

same were fully set forth at length herein.

       102.    Defendants, Ancheta, Jenigen, Tornblom, Marco, John Does 1-10 and Jane Does

1-10, under color of state law, both before and after physically assaulting and battering Mario P.

Terruso, Jr., failed to provide prompt and necessary medical assistance and/or interfered in the

efforts of other to provide medical assistance to Mario P. Terruso, Jr., while he was in their

custody, with deliberate indifference to his medical needs, which constitutes cruel and unusual

punishment in violation of Mario P. Terruso’s rights under the Fourth, Eighth and Fourteenth

Amendments to the United States Constitution.

       103.    Defendants, Nelson, Silvio, Howze, Pahang, John Does 11-20 and Jane Does 11-

20, failed to provide prompt and necessary medical assistance and/or interfered in the efforts of

other to provide medical assistance to Mario P. Terruso, Jr., while he was in their custody, with

deliberate indifference to his medical needs, which constitutes cruel and unusual punishment in

violation of Mario P. Terruso’s rights under the Fourth, Eighth and Fourteenth Amendments to

the United States Constitution.




                                                 20
Case 1:21-cv-15288-NLH-SAK Document 1 Filed 08/13/21 Page 21 of 39 PageID: 21




          104.   As a direct and proximate result of Defendants’ misconduct and abuse of

authority detailed above, Mario P. Terruso, Jr., sustained fatal injuries and the damages alleged

herein.


                                        FOURTH COUNT
                                    42 U.S.C. §1983 Conspiracy
          105.   Plaintiff, Nico A. Terruso-Crespo, as the Administrator of the Estate of Mario P.

Terruso, Jr., deceased, repeats and realleges the foregoing paragraphs of the Complaint as if the

same were fully set forth at length herein.

          106.   Defendants, Ancheta, Jenigen, Tornblom, Marco, John Does 1-10 and Jane Does

1-10, under color of state law, conspired with each other, reached a mutual understanding, and

acted to undertake a course of conduct to cover up the true nature of the incident and to injure,

oppress, threaten and intimidate Mario P. Terruso, Jr., in the free exercise and enjoyment of the

rights and privileges and equal protection of the law secured to him by the United States

Constitution, including the right to be free from the excessive and unreasonable use of force; the

right to be free from the delay and denial of medical attention; the right to be free from

unnecessary and wanton infliction of pain; the right not to be deprived of his liberty without due

process of law; and the right not to be deprived of his life without the due process of law.

          107.   Defendants, Ancheta, Jenigen, Tornblom, Marco, John Does 1-10 and Jane Does

1-10, took numerous overt steps in furtherance of such conspiracy, as set forth above, and by

preparing false reports of the incident, failing to conduct an adequate and thorough Internal

Affairs Investigation, and either deliberately destroying or fraudulently concealing videotape(s)

of the incident.




                                                 21
Case 1:21-cv-15288-NLH-SAK Document 1 Filed 08/13/21 Page 22 of 39 PageID: 22




          108.   As a direct and proximate result of Defendants’ misconduct and abuse of

authority detailed above, Mario P. Terruso, Jr., sustained fatal injuries and the damages alleged

herein.


                                         FIFTH COUNT
                               42 U.S.C. §1983 Supervisor Liability
          109.   Plaintiff, Nico A. Terruso-Crespo, as the Administrator of the Estate of Mario P.

Terruso, Jr., deceased, repeats and realleges the foregoing paragraphs of the Complaint as if the

same were fully set forth at length herein.

          110.   Defendants, ACJF, Atlantic County, Atlantic City, Division of Adult Detention,

Hamilton PD and Hamilton, had a duty to supervise their employees, including correctional

officers and/or police officers, and they failed to do so.

          111.   Defendants, Ancheta, Jenigen, Tornblom, Marco, Nelson, Silvio, Howze, Pahang,

John Does 1-10, John Does 11-20, Jane Does 1-10, and Jane Does 11-20, were, at all relevant

times, supervisory personnel employed by Defendants with oversight responsibility. They were

responsible for training, instruction, supervision, and discipline of officers who violated Mario P.

Terruso, Jr.’s, constitutional rights in the manner described above.

          112.   As supervisory personnel, Defendants owed a duty of care to Mario P. Terruso,

Jr., to prevent the conduct alleged, which foreseeably caused his injuries and violation of his civil

rights.

          113.   These Defendants knew, or in the exercise of due diligence, should have known

that the inappropriate, unlawful and tortuous conduct of Defendants against Mario P. Terruso,

Jr., was likely to occur.

          114.   These Defendants failed to take preventative and remedial measures to guard

against the constitutional violations committed by Defendants Ancheta, Jenigen, Tornblom,

                                                  22
Case 1:21-cv-15288-NLH-SAK Document 1 Filed 08/13/21 Page 23 of 39 PageID: 23




Marco, Nelson, Silvio, Howze, Pahang, John Does 1-10, John Does 11-20, Jane Does 1-10, and

Jane Does 11-20. Had Defendants taken appropriate action, Mario P. Terruso, Jr., would not

have been physically assaulted and battered, injured and killed.

       115.    The failure of these Defendants to train, supervise, and discipline Defendants,

Ancheta, Jenigen, Tornblom, Marco, Nelson, Silvio, Howze, Pahang, John Does 1-10, John Does

11-20, Jane Does 1-10, and Jane Does 11-20, amounted to gross negligence, deliberate

indifference, or reckless misconduct, which directly caused and was the moving forced behind

the deprivations suffered by Mario P. Terruso, Jr.

       116.    Defendants, ACJF, Atlantic County, Atlantic City, Division of Adult Detention,

Hamilton PD and Hamilton, as the employers of Defendants, Ancheta, Jenigen, Tornblom,

Marco, Nelson, Silvio, Howze, Pahang, John Does 1-10, John Does 11-20, Jane Does 1-10, and

Jane Does 11-20, are responsible for their wrongdoing under the doctrine of respondeat superior

and the New Jersey Tort Claims Act, N.J.S.A. §59-2-2, et seq.

       117.    As a direct and proximate result of the Defendants’ failure to supervise

Defendants Ancheta, Jenigen, Tornblom, Marco, Nelson, Silvio, Howze, Pahang, John Does 1-

10, John Does 11-20, Jane Does 1-10, and Jane Does 11-20, which resulted in the use of

excessive force, misconduct and abuse of authority, detailed above, Mario P. Terruso, Jr., was

killed and his Estate suffered the damages alleged herein.


                                     SIXTH COUNT
                               Common Law Assault and Battery
       118.    Plaintiff, Nico A. Terruso-Crespo, as the Administrator of the Estate of Mario P.

Terruso, Jr., deceased, repeats and realleges the foregoing paragraphs of the Complaint as if the

same were fully set forth at length herein.



                                                23
Case 1:21-cv-15288-NLH-SAK Document 1 Filed 08/13/21 Page 24 of 39 PageID: 24




       119.       In assaulting, battering, injuring and killing Mario P. Terruso, Jr., Defendants,

Ancheta, Jenigen, Tornblom, Marco, John Does 1-10 and Jane Does 1-10, were acting in their

official capacity as correctional officers and/or police officers for Defendants, ACJF, Atlantic

County, Atlantic City, Division of Adult Detention, Hamilton PD and Hamilton, and within the

scope of their employment, committed an unlawful and unwarranted assault and battery upon

Mario P. Terruso, Jr., killing him.

       120.       Defendants, ACJF, Atlantic County, Atlantic City, Division of Adult Detention,

Hamilton PD and Hamilton, as employers of Defendants, Ancheta, Jenigen, Tornblom, Marco,

John Does 1-10 and Jane Does 1-10, are responsible for their wrongdoing under the doctrine of

respondeat superior and the New Jersey Tort Claims Act, N.J.S.A. § 59-2-2, et seq.

       121.       As a direct and proximate result of Defendants’ misconduct and abuse of

authority detailed above, Mario P. Terruso, Jr., was killed and his Estate sustained the damages

alleged herein.


                                   SEVENTH COUNT
                       Common Law Negligence – Provision of Medical Care
       122.       Plaintiff, Nico A. Terruso-Crespo, as the Administrator of the Estate of Mario P.

Terruso, Jr., deceased, repeats and realleges the foregoing paragraphs of the Complaint as if the

same were fully set forth at length herein.

       123.       Defendants ACJF, Atlantic County, Atlantic City, Division of Adult Detention,

Hamilton PD, Hamilton, CFG, Ancheta, Jenigen, Tornblom, Marco, Nelson, Silvio, Howze,

Pahang, John Does 1-10, John Does 11-20, John Does 21-30, Jane Does 1-10, Jane Does 11-20,

Jane Does 21-30, and ABC Corporations 1-10 acting in their individual and official capacity and

within the scope of their employment, negligently failed to provide prompt and adequate medical

care to Mario P. Terruso, Jr., when he was in apparent medical distress before the beating and

                                                   24
Case 1:21-cv-15288-NLH-SAK Document 1 Filed 08/13/21 Page 25 of 39 PageID: 25




after he was the was the victim of illegal, unreasonable and excessive use of force which resulted

in severe injuries and death as described herein.

       124.    Defendants, ACJF, Atlantic County, Atlantic City, Division of Adult Detention,

Hamilton PD, Hamilton, and CFG, as their employers, are responsible for the wrongdoings of

Defendants, Ancheta, Jenigen, Tornblom, Marco, Nelson, Silvio, Howze, Pahang, John Does 1-

10, John Does 11-20, John Does 21-30, Jane Does 1-10, Jane Does 11-20, Jane Does 21-30, and

ABC Corporations 1-10, under the doctrine of respondeat superior and the New Jersey Tort

Claims Act, N.J.S.A. § 59-2-2, et seq.

       125.    As a direct and proximate result of Defendants’ negligent provision of medical

care, which resulted in the misconduct and abuse of authority detailed above, Mario P. Terruso,

Jr., was killed and his Estate sustained the damages alleged herein.


                                         EIGHTH COUNT
                                          Negligent Hiring
       126.    Plaintiff, Nico A. Terruso-Crespo, as the Administrator of the Estate of Mario P.

Terruso, Jr., deceased, repeats and realleges the foregoing paragraphs of the Complaint as if the

same were fully set forth at length herein.

       127.    Defendants, ACJF, Atlantic County, Atlantic City, Division of Adult Detention,

Hamilton PD, and Hamilton, were responsible for the recruiting, hiring, training, and ongoing

supervision of the correctional officers and police officers whom they employed.

       128.    Defendants had a duty to properly ascertain its correctional officers’ and police

officers’ fitness to become the same before they were hired as officers.

       129.    Defendants failed to properly determine the fitness of Defendants, Ancheta,

Jenigen, Tornblom, Marco, Nelson, Silvio, Howze, Pahang, John Does 1-10, John Does 11-20,



                                                25
Case 1:21-cv-15288-NLH-SAK Document 1 Filed 08/13/21 Page 26 of 39 PageID: 26




Jane Does 1-10, and Jane Does 11-20, to be hired as correctional officers and/or police officers

to ensure that they would not violate Mario P. Terruso, Jr.’s, civil rights.

       130.    Defendants knew, or in the exercise of due diligence, should have known that the

individual defendant were not fit for duty and that the inappropriate, unlawful and tortuous

conduct of Defendants against Mario P. Terruso, Jr., was likely to occur.

       131.    Defendants failed to take preventative and remedial measures to guard against the

constitutional violations committed by Defendants, Ancheta, Jenigen, Tornblom, Marco, Nelson,

Silvio, Howze, Pahang, John Does 1-10, John Does 11-20, Jane Does 1-10, and Jane Does 11-20.

Had they taken appropriate action, Mario P. Terruso, Jr. would not have been physically

assaulted, battered, injured and killed.

       132.    The failure of Defendants to properly ascertain Defendants, Ancheta, Jenigen,

Tornblom, Marco, Nelson, Silvio, Howze, Pahang, John Does 1-10, John Does 11-20, Jane Does

1-10, and Jane Does 11-20’s fitness for employment and to monitor their continued fitness for

duty amounted to gross negligence, deliberate indifference, or reckless conduct which directly

caused and was the moving factor behind the deprivations suffered by Mario P. Terruso, Jr.

       133.    As a direct and proximate result of Defendants’ negligent hiring, which resulted

in the misconduct and abuse of authority detailed above, Mario P. Terruso, Jr., was killed and his

Estate sustained the damages alleged herein.


                                        NINTH COUNT
                              (Negligent Training and Supervision)
       134.    Plaintiff, Nico A. Terruso-Crespo, as the Administrator of the Estate of Mario P.

Terruso, Jr., deceased, repeats and realleges the foregoing paragraphs of the Complaint as if the

same were fully set forth at length herein.



                                                 26
Case 1:21-cv-15288-NLH-SAK Document 1 Filed 08/13/21 Page 27 of 39 PageID: 27




        135.    Defendants were responsible for recruiting, hiring, training and ongoing

supervision of correctional and/or police officers.

        136.    Defendants and their employees had a duty to properly train and supervise their

officers to ensure that they did not violate the constitutional rights of citizens.

        137.    Defendants, ACJF, Atlantic County, Atlantic City, Division of Adult Detention,

Hamilton PD, and Hamilton, failed to properly train, supervise and discipline Defendants,

Ancheta, Jenigen, Tornblom, Marco, Nelson, Silvio, Howze, Pahang, John Does 1-10, John Does

11-20, Jane Does 1-10, and Jane Does 11-20, to ensure that they did not violate the constitutional

rights of citizens, including Mario P. Terruso, Jr.

        138.    The failure of Defendants, ACJF, Atlantic County, Atlantic City, Division of

Adult Detention, Hamilton PD, and Hamilton, to properly train, supervise and discipline

Defendants, Ancheta, Jenigen, Tornblom, Marco, Nelson, Silvio, Howze, Pahang, John Does 1-

10, John Does 11-20, Jane Does 1-10, and Jane Does 11-20, amounted to gross negligence,

deliberate indifference, or reckless misconduct, which directly caused and was the moving force

behind the deprivations suffered by Mario P. Terruso, Jr.

        139.    As a direct and proximate result of Defendants’ negligent training and supervision

of its employees, which resulted in the misconduct and abuse of authority detailed above, Mario

P. Terruso, Jr., was killed and his Estate sustained the damages alleged herein.


                                         TENTH COUNT
                                        Negligent Retention
        140.    Plaintiff, Nico A. Terruso-Crespo, as the Administrator of the Estate of Mario P.

Terruso, Jr., deceased, repeats and realleges the foregoing paragraphs of the Complaint as if the

same were fully set forth at length herein.



                                                  27
Case 1:21-cv-15288-NLH-SAK Document 1 Filed 08/13/21 Page 28 of 39 PageID: 28




       141.    Defendants, ACJF, Atlantic County, Atlantic City, Division of Adult Detention,

Hamilton PD, and Hamilton, knew or should have known that Defendants, Ancheta, Jenigen,

Tornblom, Marco, Nelson, Silvio, Howze, Pahang, John Does 1-10, John Does 11-20, Jane Does

1-10, and Jane Does 11-20, were not qualified to act as correctional and/or police officers.

       142.    Defendants, ACJF, Atlantic County, Atlantic City, Division of Adult Detention,

Hamilton PD, and Hamilton, knew or in the exercise of due diligence should have known that

these Defendants were not fit for duty and that the inappropriate, unlawful and tortious conduct

of Defendants, Ancheta, Jenigen, Tornblom, Marco, Nelson, Silvio, Howze, Pahang, John Does

1-10, John Does 11-20, Jane Does 1-10, and Jane Does 11-20, against Mario P. Terruso, Jr., was

likely to occur.

       143.    Defendants, ACJF, Atlantic County, Atlantic City, Division of Adult Detention,

Hamilton PD, and Hamilton, were aware of numerous prior incidents that should have alerted

them to the potential unlawful conduct of Defendants, Ancheta, Jenigen, Tornblom, Marco,

Nelson, Silvio, Howze, Pahang, John Does 1-10, John Does 11-20, Jane Does 1-10, and Jane

Does 11-20.

       144.    Defendants, ACJF, Atlantic County, Atlantic City, Division of Adult Detention,

Hamilton PD, and Hamilton, were, at the very least, aware of numerous citizens’ complaints of

excessive force, coverup, false arrest, and malicious prosecution against Defendants, Ancheta,

Jenigen, Tornblom, Marco, Nelson, Silvio, Howze, Pahang, John Does 1-10, John Does 11-20,

Jane Does 1-10, and Jane Does 11-20, and other members of the Defendants. Defendants did

nothing to prevent the ongoing unlawful actions of its correctional officers or police officers.

       145.    Defendants failed to take reasonable steps to ensure that their correctional officers

and police officers would act appropriately within the confines of the law.



                                                 28
Case 1:21-cv-15288-NLH-SAK Document 1 Filed 08/13/21 Page 29 of 39 PageID: 29




       146.    Defendants had a duty to take reasonable and appropriate steps to ensure that

Defendants, Ancheta, Jenigen, Tornblom, Marco, Nelson, Silvio, Howze, Pahang, John Does 1-

10, John Does 11-20, Jane Does 1-10, and Jane Does 11-20, would not act unlawfully and would

not violate the constitutional rights of the citizens they serve, including Mario P. Terruso, Jr.

       147.    Defendants failure to properly discipline its correctional officers and/or police

officers and monitor their continue fitness for duty, coupled with their negligent retention of

Defendants, Ancheta, Jenigen, Tornblom, Marco, Nelson, Silvio, Howze, Pahang, John Does 1-

10, John Does 11-20, Jane Does 1-10, and Jane Does 11-20, despite actual and/or constructive

knowledge that they were not fit to be correctional officers and/or police officers, amounted to

gross negligence, deliberate indifference, or reckless misconduct, which directly caused and was

the moving force behind the deprivations suffered by Mario P. Terruso, Jr.

       148.    As a direct and proximate of Defendants, ACJF, Atlantic County, Atlantic City,

Division of Adult Detention, Hamilton PD, and Hamilton’s failure to take appropriate steps to

ensure Defendants, Ancheta, Jenigen, Tornblom, Marco, Nelson, Silvio, Howze, Pahang, John

Does 1-10, John Does 11-20, Jane Does 1-10, and Jane Does 11-20, would not act unlawfully,

which resulted in the misconduct and abuse of authority detailed above, Mario P. Terruso, Jr.,

was killed and his Estate sustained the damages alleged herein.


                                    ELEVENTH COUNT
                Violation of the New Jersey Civil Rights Act, N.J.S.A. 10:6-1-2
       149.    Plaintiff, Nico A. Terruso-Crespo, as the Administrator of the Estate of Mario P.

Terruso, Jr., deceased, repeats and realleges the foregoing paragraphs of the Complaint as if the

same were fully set forth at length herein.

       150.    Defendants, under color of statute, ordinance, reputation, custom and usage have

deprived and caused Mario P. Terruso, Jr., to be subjected to the deprivation of rights, privileges

                                                 29
Case 1:21-cv-15288-NLH-SAK Document 1 Filed 08/13/21 Page 30 of 39 PageID: 30




and immunities secured by the New Jersey Constitution and the laws of the State of New Jersey,

including his right to life, his right to liberty, his right to be secure as a person against excessive

use of force, and his right to freedom of association secured to him by the New Jersey State

Constitution.

           151.    Defendants, acting under color of law, unlawfully deprived Mario P. Terruso, Jr.,

of his civil rights by, inter alia, seizing him, using excessive force against him, using

unreasonable force against him, using deadly force against him, using unjustifiable force against

him, failing to intervene to prevent the unlawful acts against him, failing to render timely

medical aid to him, and failing to properly hire, train, retain and supervise correctional and/or

police officers.

           152.    Defendants, ACJF, Atlantic County, Atlantic City, Division of Adult Detention,

Hamilton PD, and Hamilton, are vicariously liable for the actions of its employees who were

acting in their official capacities at the time of Mario P. Terruso, Jr.’s assault, battery, and

killing.

           153.    Defendants’ acts were done in knowing violation of Mario P. Terruso, Jr.’s, legal

and constitutional rights and have caused Mario P. Terruso, Jr.’s, injuries, including physical

injury, humiliation, mental pain and suffering and emotional distress.

           154.    Defendants’ deprivation of Mario P. Terruso, Jr.’s, civil rights violates the New

Jersey Constitution and gives rise to Plaintiff’s, Nico A. Terruso-Crespo, as the Administrator of

the Estate of Mario P. Terruso, Jr., deceased, claims for relief and redress under N.J.S.A. 10:6-1,

et seq.

           155.    Defendants, ACJF, Atlantic County, Atlantic City, Division of Adult Detention,

Hamilton PD, and Hamilton, are directly and vicariously liable for the acts of their correctional



                                                    30
Case 1:21-cv-15288-NLH-SAK Document 1 Filed 08/13/21 Page 31 of 39 PageID: 31




officers and/or police officers in the performance of their duties under the color of state, county,

and municipal law.

       156.       Based on the aforesaid conduct, Defendants, acting under color of law, deprived

and interfered with by use of excessive, unreasonable, unjustifiable, and deadly force,

intimidation, and/or coercion, the exercise and/or enjoyment by Mario P. Terruso, Jr., of the

rights guaranteed to him by the New Jersey Constitution including, but not limited to:

                  a. The right to enjoy and defend life and liberty;

                  b. The right to pursue and obtain safety and happiness;

                  c. The right to due process of law;

                  d. The right to equal protection of the laws;

                  e. The right to be secure from unreasonable searches and seizures;

                  f. The right to any other natural and unalienable right retained by the people;

                  g. The right to privacy; and

                  h. The right to be free of cruel and unjust punishment.

       157.       As a direct and proximate result of Defendants’ misconduct and abuse of

authority detailed above, Mario P. Terruso, Jr., was killed and his Estate sustained the damages

alleged herein.


                                      TWELTFTH COUNT
                     Negligent and Intentional Infliction of Emotional Distress
       158.       Plaintiff, Nico A. Terruso-Crespo, as the Administrator of the Estate of Mario P.

Terruso, Jr., deceased, repeats and realleges the foregoing paragraphs of the Complaint as if the

same were fully set forth at length herein.

       159.       Defendants acted unlawfully and recklessly with deliberate disregard of a high

probability that emotional distress would follow. Defendants’ conduct was extreme and so

                                                  31
Case 1:21-cv-15288-NLH-SAK Document 1 Filed 08/13/21 Page 32 of 39 PageID: 32




outrageous in character and degree as to go beyond all possible bounds of decency. Defendants’

conduct was so atrocious, it is utterly intolerable in a civilized community.

        160.      As a direct and proximate result of Defendants’ actions, Mario P. Terruso, Jr.,

suffered severe and substantial emotional distress and mental harm, which no reasonable person

could be expected to endure.


                                     THIRTEENTH COUNT
                                Spoilation/Fraudulent Concealment
        161.      Plaintiff, Nico A. Terruso-Crespo, as the Administrator of the Estate of Mario P.

Terruso, Jr., deceased, repeats and realleges the foregoing paragraphs of the Complaint as if the

same were fully set forth at length herein.

        162.      Defendants, ACJF, Atlantic County, Atlantic City, Division of Adult Detention,

Hamilton PD, and Hamilton, have failed to produce all or some of the videotape(s) of the

incident and other evidence despite requests for the same.

        163.      Defendants, ACJF, Atlantic County, Atlantic City, Division of Adult Detention,

Hamilton PD, and Hamilton, have a legal obligation to preserve and disclose the evidence in

connection with this litigation. This evidence is clearly material to this litigation and any

Internal Affairs Investigation conducted.

        164.      Plaintiff is limited in obtaining access to the evidence from another source other

than requesting the videotape(s) and other evidence that Defendant either intentionally lost,

destroyed or fraudulently concealed the evidence with the purpose to disrupt this investigation

and litigation.

        165.      As a direct and proximate result of Defendants’ misconduct and abuse of

authority, as detailed above, Plaintiff has been damaged.



                                                   32
Case 1:21-cv-15288-NLH-SAK Document 1 Filed 08/13/21 Page 33 of 39 PageID: 33




                                    FOURTEENTH COUNT
                                 Professional/Medical Negligence

       166.    Plaintiff, Nico A. Terruso-Crespo, as the Administrator of the Estate of Mario P.

Terruso, Jr., deceased, repeats and realleges the foregoing paragraphs of the Complaint as if the

same were fully set forth at length herein.

       167.    Defendants, CFG, John Does 21-30, Jane Does 21-30, and ABC Corporations 1-

10 are licensed medical and/or healthcare providers and/or medical provider entities who

rendered or failed to render medical care to Mario P. Terruso, Jr.

       168.    As a direct and proximate result of the acts and/or omissions of CFG, John Does

21-30, Jane Does 21-30, and ABC Corporations 1-10, Mario P. Terruso did not receive and/or

received inadequate medical care despite exhibiting clear signs of medical distress for hours.

       169.    At all times relevant herein, Defendants, CFG, John Does 21-30, Jane Does 21-

30, and ABC Corporations 1-10’s treatment of Mario P. Terruso, Jr., did not meet the appropriate

medical standard of care under the circumstances.

       170.    At all times relevant herein, Defendants, CFG, John Does 21-30, Jane Does 21-

30, and ABC Corporations 1-10, had the opportunity and the obligation to provide adequate

medical care to Mario P. Terruso and failed to do so.

       171.    Defendants, CFG, John Does 21-30, Jane Does 21-30, and ABC Corporations 1-

10, knew or should have known that Mario P. Terruso, Jr., was in medical distress and required

hospitalization.

       172.    At all times relevant hereto, CFG, John Does 21-30, Jane Does 21-30, and ABC

Corporations 1-10, provided medical care and/or treatment that deviated from the accepted

standard of care within their respective fields.




                                                   33
Case 1:21-cv-15288-NLH-SAK Document 1 Filed 08/13/21 Page 34 of 39 PageID: 34




       173.       As a direct and proximate result of Defendants’ medical/professional negligence

and/or deviations from/failure to meet the accepted standard of medical care, as detailed above,

Plaintiff has been damaged.


                                        FIFTEENTH COUNT
                                           Wrongful Death
       174.       Plaintiff, Nico A. Terruso-Crespo, as the Administrator of the Estate of Mario P.

Terruso, Jr., deceased, repeats and realleges the foregoing paragraphs of the Complaint as if the

same were fully set forth at length herein.

       175.       Plaintiff, Nico A. Terruso-Crespo, as the Administrator of the Estate of Mario P.

Terruso, Jr., deceased, brings this cause of action on behalf of the beneficiaries and by virtue of

and pursuant to the Wrongful Death Act and the applicable Rules of Civil Procedure and

decisional law.

       176.       By reason of the carelessness, negligence, recklessness, intentional conduct,

and/or other liability inducing conduct of Defendants by and through their agents, servants,

workmen, contractors and/or employees as aforesaid, Plaintiff’s decedent, Mario P. Terruso, Jr.,

was caused to sustain devastating, catastrophic, and fatal injuries on September 15, 2019.

       177.       Plaintiff’s decedent, Mario P. Terruso, Jr., sustained a loss of earnings and a loss

of earning capacity, and as a result of his wrongful death he was prevented from performing all

of his usual duties, occupations and avocations, all to his great loss and detriment.

       178.       As a direct and proximate result of the foregoing, the Wrongful Death

beneficiaries, including Plaintiff, Nico A. Terruso-Crespo, have been and will continue to be

wrongfully deprived of the services, society and comfort, which the decedent would have

provided.



                                                   34
Case 1:21-cv-15288-NLH-SAK Document 1 Filed 08/13/21 Page 35 of 39 PageID: 35




       179.    As a direct and proximate result of the foregoing, the Wrongful Death

beneficiaries have been and will continue to be deprived of the guidance, tutelage and moral

upbringing which they would have received from Plaintiff’s decedent, Mario P. Terruso, Jr., but

for the Defendants’ negligence, gross negligence, recklessness, deliberate indifference, and/or

intentional conduct.

       180.    As a direct and proximate result of the foregoing, decedent’s Wrongful Death

beneficiaries suffered, are suffering for an indefinite period of time, in the future will suffer

damages, injuries and losses including, but not limited to, the loss of financial support and the

beneficiaries has been wholly deprived of the contributions that they would have received from

the Plaintiff’s decedent, Mario P. Terruso, Jr., including money which the decedent would have

provided for such items as clothing, shelter, food, medical care, vacations, entertainment,

recreation and gifts

       181.    As a direct and proximate result of the foregoing, Plaintiff’s decedent’s Wrongful

Death beneficiaries have been, continue to be and will be in the future deprived of large and

various sums of money which the decedent would have contributed to their support.

       182.    As a direct and proximate result of the foregoing, the Plaintiff’s decedent’s

Wrongful Death beneficiaries have been caused to incur funeral, burial, and estate administration

expenses.

       183.    By reason of the carelessness, negligent, and other liability producing conduct of

Defendants, Plaintiff’s decedent’s Wrongful Death beneficiaries suffered, are suffering, and will

for an indefinite period of time in the future suffer damages, injuries and losses including, but not

limited to, the deprivation of services, support, income, consortium, counsel, aid, association,




                                                  35
Case 1:21-cv-15288-NLH-SAK Document 1 Filed 08/13/21 Page 36 of 39 PageID: 36




care, society and comfort which Plaintiff’s decedent, Mario P. Terruso, Jr., would have provided,

including work around the home, physical comforts and services, society and comforts.

       184.    Plaintiff claims on behalf of the Plaintiff’s decedent’s heirs-at-law and next-of-

kin, and on his own behalf, all damages recoverable pursuant to applicable law, including and by

virtue of the New Jersey Wrongful Death Act, N.J. Stat. Ann §2A:31-1 et. Seq.


                                      SIXTEENTH COUNT
                                          Survival Act
       185.    Plaintiff, Nico A. Terruso-Crespo, as the Administrator of the Estate of Mario P.

Terruso, Jr., deceased, repeats and realleges the foregoing paragraphs of the Complaint as if the

same were fully set forth at length herein.

       186.    Plaintiff, Nico A. Terruso-Crespo, as the Administrator of the Estate of Mario P.

Terruso, Jr., deceased, brings this cause of action on behalf of the Estate of Mario P. Terruso, Jr.,

deceased, and by virtue of and pursuant to the Survival Act and the applicable Rules of Civil

Procedure and decisional law.

       187.    By reason of the carelessness, negligence, gross negligence, recklessness,

deliberate indifference, intentional conduct, and other liability-producing conduct of Defendants,

by and through their agents, servants, workmen, contractors and/or employees as aforesaid,

Plaintiff’s decedent, Mario P. Terruso, Jr., was caused to sustain devastating, catastrophic and

fatal injuries on September 15, 2019, when he was fatally injured as a result of the assault,

battery and vicious attack at the Atlantic County Justice Facility

       188.    As a direct and proximate result of the carelessness, negligence, gross negligence,

recklessness, deliberate indifference, intentional conduct, and other liability-producing conduct

of Defendants, as set forth herein, Plaintiff’s decedent was caused grave injuries, a period of



                                                 36
Case 1:21-cv-15288-NLH-SAK Document 1 Filed 08/13/21 Page 37 of 39 PageID: 37




prolonged conscious pain and suffering, and death resulting in the entitlement to damages by his

Estate and the beneficiaries under the Survival Act

       189.    Plaintiff’s decedent, Mario P. Terruso, Jr., was caused to suffer devastating

physical and conscious pain and suffering and traumatic, intangible losses; he suffered anxiety,

mental anguish and fear of impending death; he sustained a loss of future earnings and a loss of

earning capacity; he suffered disability and impairment, he sustained a permanent loss of

enjoyment of life and loss of life’s pleasures; as a result of his premature death he was and will

be forever prevented from performing all his usual duties, occupations and avocations, all to his

great loss and detriment by reason of the intentional harm, negligence, carelessness, recklessness,

deliberate indifference and/or gross negligence of the Defendants.

       190.    Plaintiff claims on behalf of the Estate of Mario P. Terruso, Jr., deceased, all

damages recoverable pursuant to applicable law, including and by virtue of the New Jersey

Survival Act, N.J. Stat. Ann. § 2A: 15-3, et. Seq.

       WHEREFORE, Plaintiff, Nico A. Terruso-Crespo, as the Administrator of the Estate of

Mario P. Terruso, Jr., deceased, demands judgment against all Defendants, jointly and severally,

for:

               a. General damages;

               b. Compensatory;

               c. Punitive damages;

               d. Cost and interest;

               e. Attorneys’ fees

               f. Pre-judgment and post-judgment interest against all Defendants;

               g. Any other relief the Court deems just and equitable.



                                                 37
Case 1:21-cv-15288-NLH-SAK Document 1 Filed 08/13/21 Page 38 of 39 PageID: 38




                           CERTIFICATION PURSUANT TO R. 4:5-1

       Plaintiff hereby certifies the matter in controversy is the not the subject of any pending

litigation to the best knowledge of the undersigned.


                   CERTIFICATION OF COMPLIANCE WITH 1:38-7(c)

       I, Robert J. Mongeluzzi, Esquire, certify that confidential personal identifiers have been

redacted from documents now submitted to the Court, and will be redacted from all documents

submitted in the future.


                           NOTICE PURSUANT TO RULE 1:7 1 (b)


       PLEASE TAKE NOTICE that to the extent applicable, Plaintiff may, at the time of

closing argument, suggest to the trier of fact with respect to any element of damages, that

unliquidated damages be calculated on a time unit basis, without reference to a specific sum.


                            DESIGNATION OF TRIAL COUNSEL

       Pursuant to Rule 4:25-4, Robert J. Mongeluzzi, Esquire is hereby designated as trial

counsel for the Plaintiff in the above matter.


                                         JURY DEMAND

Plaintiff hereby demands a trial by jury on all issues so triable.


                               SALTZ MONGELUZZI & BENDESKY P.C.


                               By:    /s/   RJM9362
                                        ROBERT J. MONGELUZZI

                                                  38
Case 1:21-cv-15288-NLH-SAK Document 1 Filed 08/13/21 Page 39 of 39 PageID: 39



                             ANDREW R. DUFFY
                             Attorneys for Plaintiffs



Date:       8/13/21




                                       39
